Citation Nr: 1807778	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee, right hip, and bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board remanded this matter for development in January 2015 and August 2017, and it now returns for further appellate review.  

As noted in the August 2017 remand, the Veteran has also perfected an appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder; however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

The Board observes that, in an October 2017 written correspondence, the Veteran raised a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for injuries to his lower back, buttocks, genitals, and left leg as a result of lower back surgery performed at the Michael E. DeBakey VA Medical Center (VAMC) in Houston, Texas; however, such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, there has not been substantial compliance with the Board's August 2017 remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board remanded this matter in August 2017 in order to obtain an addendum opinion addressing whether the Veteran's left knee disorder was caused or aggravated by his service-connected right knee, right hip, and/or bilateral foot disorders.  The remand further directed that, if the claim remained denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

Upon remand, an August 2017 addendum opinion was obtained pursuant to the Board's directives and the AOJ readjudicated the Veteran's claim in a November 2017 supplemental statement of the case.  However, the supplemental statement of the case was provided to the Disabled American Veterans, the Veteran's former representative, rather than his current representative, Texas Veterans Commission.  In this regard, he had appointed the latter organization as his representative in August 2017.  Consequently, a remand is necessary in order for the AOJ to issue a copy of the November 2017 supplemental statement of the case to the Texas Veterans Commission.  See 38 C.F.R. § 19.31. 	

Furthermore, while Disabled American Veterans submitted an April 2017 Informal Hearing Presentation, the Texas Veterans Commission has not had the opportunity to offer argument on the Veteran's behalf.  Accordingly, such organization should be provided an opportunity to submit a VA Form 646 (Statement of Accredited Representative in Appealed Case) on the Veteran's behalf.  See 38 C.F.R. § 20.600.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a copy of the November 2017 supplemental statement of the case to the Veteran's accredited representative, the Texas Veterans Commission, and allow an appropriate period of time for response.  

2.  Thereafter, provide the Veteran's accredited representative, the Texas Veterans Commission, an opportunity to complete a VA Form 646, or a statement in lieu thereof.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
  


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

